Citation Nr: 1400349	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability as secondary to the service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 1982.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Regional Office (RO) in St. Petersburg, Florida, that denied service connection for the claimed disability.   

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran was afforded a VA examination in July 2009 in order to determine the nature and etiology of the cervical spine disability and whether such disorder was due to or caused by the service-connected right knee disability to include a fall due to the right knee giving way and any altered gait due to the right knee disability.  The examiner opined that there was no causal relationship between the cervical spine disability and the service-connected right knee disability including the fall and altered gait due to the right knee disability.  

However, the VA examiner did not render a medical opinion as to whether the service-connected right knee disability and the fall due to the right knee giving way aggravated or worsened the cervical spine disability.  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

38 C.F.R. § 3.310, Disabilities that are proximately due to, or aggravated by, service-connected disease or injury, provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310. 

The Board finds that the RO/AMC should ask the examiner who conducted the July 2009 VA examination (or a suitable replacement) to prepare an addendum and provide an opinion as to whether the cervical spine disability has been aggravated by the service-connected right knee disability to include a fall due to the right knee giving way and any altered gait due to the right knee disability.  

The RO/AMC should appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any pertinent VA or non-VA clinical records showing treatment of the claimed cervical spine disability since 1982.  The RO/AMC should make an attempt to obtain copies any outstanding records from any identified treatment source.  Records of treatment of the cervical spine disability prior to the March 2009 fall and injury are necessary in order to determine the baseline level of severity of the nonservice-connected cervical spine disability before the onset of any aggravation.  See 38 C.F.R. § 3.310. 

The record shows that the Veteran receives treatment for the claimed cervical spine disability and the service-connected right knee disability in the VA Healthcare System.  The Veteran reported that he sought medical treatment at the Viera VA medical facility.  The RO/AMC should obtain the VA treatment records for treatment of the claimed cervical spine disability and the service-connected right knee disability dated from 1986 to September 2009 and from June 2010 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed cervical spine disability since 1986.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

2.  Obtain any pertinent VA treatment records showing treatment for the claimed cervical spine disability and the service-connected right knee disability dated from 1986 to September 2009 and from June 2010 to present from the VA Healthcare System including the Viera VA clinic. 

3.  Contact the VA examiner who conducted the July 2009 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to prepare an addendum to the medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the cervical spine disability is aggravated by the service-connected right knee disability to include a fall due to the right knee giving way and any altered gait due to the right knee disability.  

If the examiner finds that the cervical spine disability was aggravated by the service-connected right knee disability, the examiner should report the degree of severity of the cervical spine disability before the onset of aggravation and report the current level of severity of the cervical spine disability.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

4.  After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


